UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-4930


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RONALD DAVID BUTLER,

                Defendant – Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cr-00553-TLW-1)


Submitted:   May 20, 2010                     Decided:   May 24, 2010


Before WILKINSON, NIEMEYER, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Michael A. Meetze, Assistant Federal Public Defender, Florence,
South Carolina, for Appellant.     Rose Mary Sheppard Parham,
Assistant United States Attorney, Florence, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ronald       David     Butler     pled      guilty     to    conspiracy     to

possess with intent to distribute and to distribute five hundred

grams     or        more     of     cocaine,        in    violation        of    21   U.S.C.

§§ 841(a)(1),          (b)(1)(B),         846   (2006).            The     district   court

sentenced Butler to 192 months’ imprisonment.                             Butler’s counsel

has filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),    stating          that    in   his    view,      there    are    no    meritorious

issues for appeal.                Counsel, however, asks this court to review

the validity of Butler’s guilty plea and the reasonableness of

his sentence.          Butler has not filed a pro se supplemental brief

despite receiving notice that he may do so, and the Government

declined       to    file    a     responsive       brief.     Finding      no    error,   we

affirm.

               In the absence of a motion to withdraw a guilty plea,

we review the adequacy of a guilty plea pursuant to Fed. R.

Crim. P. 11 for plain error.                        United States v. Martinez, 277

F.3d 517, 525 (4th Cir. 2002).                        A review of Butler’s Rule 11

hearing reveals that the district court complied with Rule 11’s

requirements.              Butler’s      plea   was      knowingly,      voluntarily,      and

intelligently entered, with full knowledge of the consequences

attendant to his guilty plea.                   We therefore find that no plain

error occurred and affirm Butler’s conviction.



                                                2
            We review a sentence for reasonableness, applying an

abuse of discretion standard.              Gall v. United States, 552 U.S.

38, 50-51 (2007); see also United States v. Layton, 564 F.3d

330, 335 (4th Cir. 2009).            In addition, this court presumes a

sentence within a properly determined advisory Guidelines range

is substantively reasonable.               See Rita v. United States, 551

U.S. 338, 341 (2007); United States v. Allen, 491 F.3d 178, 193

(4th Cir. 2007).

            We      conclude    that           Butler’s      sentence      is      both

procedurally and substantively reasonable.                    The district court

properly       calculated   Butler’s       Guidelines        range,     treated    the

Guidelines as advisory, and considered the applicable 18 U.S.C.

§ 3553(a) (2006) factors.           See United States v. Pauley 511 F.3d

468, 473 (4th Cir. 2007).            Moreover, the district court based

its sentence on its “individualized assessment” of the facts of

the case.       United States v. Carter, 564 F.3d 325, 328 (4th Cir.

2009).      Furthermore, Butler has not rebutted the presumption

that his within-guidelines sentence is presumptively reasonable.

Thus,    the     district   court    did       not   abuse    its     discretion    in

imposing the chosen sentence.

            In accordance with Anders, we have reviewed the record

in this case and have found no meritorious issues for appeal.

We therefore affirm the district court’s judgment.                       This court

requires that counsel inform Butler, in writing, of the right to

                                           3
petition    the   Supreme      Court    of       the   United      States     for   further

review.     If    Butler       requests      that      a   petition      be   filed,      but

counsel believes that such a petition would be frivolous, then

counsel    may    move   in    this     court      for     leave    to   withdraw         from

representation.       Counsel’s motion must state that a copy thereof

was served on Butler.            We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the    court     and      argument     would       not     aid    the

decisional process.

                                                                                    AFFIRMED




                                             4